Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (no amendments, arguments) filed with the RCE is acknowledged.  The examiner is open to interview at any time to advance prosecution on the merits.  The amendments have necessitated the modified grounds of rejection.

Election/Restrictions - Maintained
Applicant’s election without traverse of species heparin and peptide SEQ ID NO: 1 (CREKA) conjugated thereto, in the reply filed on 8/25/20 is acknowledged.  All claims read thereon.

Claim Rejections - 35 USC § 103 – Obviousness, Maintained
Claims 1,3,7-9,11-12,14,16,18-23 and 48, as drawn to the elected invention and as modified by amendment, remain rejected under 35 U.S.C. 103 as being unpatentable over Ruoslahti (U.S. Patent Publication No. 2008/0305101 A1 to Ruoslahti et al., hereinafter 'Ruoslahti'101’) in view of Panitch et al. (U.S. Publication No. 20170043023).
The previous teachings of primary reference Ruoslahti are maintained below, the only addition being necessitated by amendments where newly cited reference Panitch expressly teaches the binding of heparin (from a short list of glycan options) to peptides, via the linker BMPH, also from a short-list and as the first-listed (para [0013]):
[0013] In some aspects, the glycan is dextran, chondroitin, chondroitin sulfate, dermatan, dermatan sulfate, heparan sulfate, heparin, keratin, keratan sulfate, or hyaluronic acid. In some aspects, the peptide(s) are covalently bonded to the 

Thus, it would have been prima facie obvious to select this linker to bind heparin to the instantly 

claimed peptide.

Regarding instant claim 1, Ruoslahti'101 teaches a composition for reducing coagulation of blood (para [0162] "the compositions disclosed herein have certain functions, such as binding to clots", para [0122] "The conjugates ... useful for this purpose can include therapeutic agents ... Examples of useful therapeutic agents include .. anti-clotting drugs,... heparin, heparin fragments"), the composition comprising:
a)    an anticoagulant (para [0133] "useful agents include ... anticoagulants", para [0122] "The conjugates ... useful for this purpose can include ... heparin, heparin fragments"),); and
b)    a fibrin-binding peptide linked to the anticoagulant (para [0010] "the clot binding compounds can each be independently selected from an amino acid segment comprising the amino acid sequence REK, a fibrin-binding peptide", para [0132] "conjugates disclosed herein can contain one or more of such therapeutic agents ... it can be desirable in some cases to utilize an oligopeptide spacer between the clot binding compound and the therapeutic agent", para [0133] "useful agents include ... anticoagulants"). Ruoslahti'101 does not expressly recite that the anti-anticoagulant is conjugated to the fibrin binding peptide by a covalent linkage, however, Ruoslahti'101s oligopeptide spacer could form a covalent linkage between a reactive amino acid sidechain and a chemical moiety on the anticoagulant (or simply a peptide bond if the anticoagulant is a protein/peptide). It would have been obvious to an artisan of ordinary skill to experiment with different covalent linkages commonly employed in protein art to conjugate Ruoslahti'101s fibrin binding peptide to an anticoagulant agent, such as reactive amine groups [e.g. Lys or Arg] or a sulfhydryl linkage with a Cysteine residue, because such covalent linkage 
Regarding instant claim 2, Ruoslahti'101 teaches a composition comprising anticoagulant conjugates for reducing coagulation of blood, as discussed for claim 1. Ruoslahti'101 further teaches that the anticoagulant is heparin (para [0122] 'The conjugates ... useful for this purpose can include therapeutic agents ... Examples of useful therapeutic agents include .. anti-clotting drugs,... heparin, heparin fragments").
Regarding instant claim 3, Ruoslahti'101 teaches a composition comprising fibrin-binding peptides for reducing coagulation of blood, as discussed for claim 1. Ruoslahti'101 further teaches that the fibrin-binding peptide comprises the elected peptide sequence CREKA (SEQ ID NO: 1), or a conservativevariant of CREKA (para [0010] "A plurality of the clot binding compounds can each be independently selected from an amino acid segment comprising the amino acid sequence REK, a fibrin-binding peptide"para [0011] 'The amino acid segments can each be independently selected from amino acid segments comprising the amino acid sequence CREKA (SEQ ID NO: 1) or a conservative variant thereof").
Regarding instant claims 6 and 23, Ruoslahti'101 teaches a composition comprising anticoagulant agent and fibrin (clot) -binding peptide conjugates for reducing coagulation of blood, as discussed for claim 1. Ruoslahti'101 further teaches that the fibrin-binding peptide is covalently linked to the anticoagulant by a [peptide] linker (para [0132] "conjugates disclosed herein can contain one or more of such therapeutic agents ... it can be desirable in some cases to utilize an oligopeptide spacer between the clot binding compound and the therapeutic agent", para [0133] "useful agents include ... anticoagulants").  Ruoslahti'101 does not expressly recite that the anti-anticoagulant is conjugated to the fibrin binding peptide by a covalent linkage, 
Regarding instant claim 7, Ruoslahti'101 teaches a composition comprising anticoagulant-fibrin-binding peptide conjugates for reducing coagulation of blood, as discussed for claim 1. Ruoslahti'101 further teaches that comprising a physiologically appropriate solution for administration to a subject (para [0147] "The conjugates disclosed herein can be used therapeutically in combination with a pharmaceutically acceptable carrier.", para [0149] Pharmaceutical carriers are known to those skilled in the art. These most typically would bo standard carriers fui ddminisliallun of drugs to numans, including solutions such as sterile water, saline, and buffered solutions at physiological pH.").
Regarding instant claim 8, Ruoslahti’101 teaches a composition comprising anticoagulant-fibrin-binding peptide conjugates for reducing coagulation of blood, as discussed for claim 1. Ruoslahti'101 does not expressly teach that the composition further comprises a fibrin bound to the fibrin-binding peptide, however, it would have been obvious to one of ordinary skill in hematological art to experiment with different forms of the composition, such as using fibrin bound to the peptide conjugate, because as commonly known in hematological art, 
Regarding instant claim 9, Ruoslahti'101 teaches a system for reducing coagulation of blood (para [0041] "The system is based on a clot binding compound that recognizes clotted plasma proteins”, para [0122] "The conjugates disclosed herein ... can include therapeutic agents ... Examples of useful therapeutic agents include .. anti-clotting drugs,... heparin, heparin fragments”) comprising:
a)    an anticoagulant (para [0133] "useful agents include ... anticoagulants", para [0122] "The conjugates ... useful for this purpose can include ... heparin, heparin fragments”), and
b)    a fibrin-binding peptide conjugated to the anticoagulant (para [0010] "the clot binding compounds can each be independently selected from an amino acid segment comprising the amino acid sequence REK, a fibrin-binding peptide", para [0132] "conjugates disclosed herein can contain one or more of such therapeutic agents ... it can be desirable in some cases to utilize an oligopeptide spacer between the clot binding compound and the therapeutic agent", para [0133] "useful agents include ... anticoagulants").
Regarding claim 11, Ruoslahti'101 teaches a system comprising compositions for reducing coagulation of blood by combining compositions with a medical device (examples, para [0165] "Disclosed are systems useful for performing, or aiding in the performance of, the disclosed method. Systems generally comprise combinations of articles of manufacture such as structures, machines, devices, and the like, and compositions, compounds")). Ruoslahti’101 further teaches that the medical device is in a patient and said composition reduces coagulation of blood at or near said medical device in the subject (para [0147] "The conjugates disclosed herein can be used therapeutically in combination with a pharmaceutically acceptable carrier.", 
Regarding instant claim 12, Ruoslahti'101 teaches a system comprising compositions for reducing coagulation of blood by combining compositions with a medical device (examples). Ruoslahti'101 further teaches that the medical device may be a machine (para [0165] "Disclosed are systems useful for performing, or aiding in the performance of, the disclosed method. Systems generally comprise combinations of articles of manufacture such as structures, machines"). Ruoslahti'101 does not expressly recite that the medical device is outside a patient and said composition reduces coagulation of blood contacting the medical device, however, an artisan of ordinary skill in hematological treatment art would have readily appreciated that Ruoslahti'101 machines would include devices for treating blood dosease such as apheresis for removal of platelets that would be modified to comprise the conjugates of Ruoslahti'101 to reducing coagulation by removing or dissolving clots formed by fibrin, thus, would have been obvious to an artisan of ordinary skill to use a device outside a patient to reduce coagulation of blood contacting [e.g. flowing through an apheresis machine] the medical device that comprised said conjugates.
Regarding instant claims 14, 16, 19-21, Ruoslahti teach use of the same for anticoagulant therapy and via a medical known medical device (see above and examples), which naturally involves standard testing of subjects.

Regarding instant claim 48 (kit), Ruoslahti'101 further teaches kits comprising said composition (para [0163] ’’Disclosed herein are kits that are drawn to reagents that can be used in practicing the methods disclosed herein. ... For example, the kits can include the conjugates disclosed herein.’’). 
	Thus, the instantly claimed invention is found prima facie obvious over Ruoslahti'101, in view of Panitch, and select this linker to bind heparin to the instantly claimed peptide.
Response to Arguments (No Amendments)
	Applicant’s arguments have been fully considered but are not yet found persuasive on the grounds already of record.  Namely, that primary reference Ruoslahti’101 expressly taught the conjugation of the two elected compounds (heparin and peptide SEQ ID NO: 1 (CREKA) by standardly known techniques, but did not expressly teach conjugating such via a linker.  Here, secondary reference Panitch was brought in to fill the gap (linker) between the instantly claimed/elected invention and that not taught by primary Ruoslahti.  Secondary reference Panitch expressly teach binding heparin to peptides via the linker (BMPH) now instantly claimed.  Thus, the skilled artisan would have understood that conjugating heparin to a peptide, including the claimed peptide, via another known means, e.g. the instantly claimed linker, would have merely been a matter of simple substitution based on the known means for conjugating the two (absent 
	In summarizing applicant arguments over the prior art combination applied, applicant’s position is that the skilled artisan would not have been guided by the prior art combination (Ruoslahti to Panitch or vice versa) in such a way that would have led them to arrive at the instantly claimed invention.  
However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). [Emphasis by examiner].

In response to applicant’s overarching argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). [Emphasis by examiner].

	More specifically, applicant argues on response page 5 that Panitch does not establish that each of the listed linkers would be suitable for each of the listed glyans.  However, applicant has provided no evidence to the contrary nor is there any teaching away found in Panitch.
	Thereafter on response pages 5-6 applicant asserts primary reference Ruoslahti does not actually teach or suggest the specific combination of heparin linked to CREKA.  The examiner counters that Ruoslahti is provides a very clear teaching and suggestion that heparin is “therapeutic agent” that falls within the label “surface molecule” that may be bound to a “clot binding compound”, where CREKA is expressly taught as one such compound.  Therefore, the 
Weighing applicant’s arguments fully, the examiner is not yet persuaded.  The primary reference teaches the two compounds for conjugation (heparin and peptide SEQ ID NO: 1).  The secondary reference teaches the instantly claimed linker (BMPH) as the very first option for binding the peptide disclosed therein to heparin - where heparin is listed amongst a very short list of just 6 glycans and their salt forms:
[0013] In some aspects, the glycan is dextran, chondroitin, chondroitin sulfate, dermatan, dermatan sulfate, heparan sulfate, heparin, keratin, keratan sulfate, or hyaluronic acid. In some aspects, the peptide(s) are covalently bonded to the glycan via a linker. In some aspects, the linker is N-[.beta.-maleimidopropionic acid]hydrazide ( BMPH) . . .

Therefore, all three elected/claimed elements were taught and/or suggested for conjugation inside the heparin art and to those of ordinary skill therein.  Simply substituting the conjugation means between the two primary compounds via a known and preferred linker in the heparin (glycan) arts appears completely open for selection.  [Here, applicant may weigh whether some evidence of secondary considerations of unexpected results were shown via test data between this conjugate with this linker versus other linkers, that would not have been expected otherwise].
For the reasons of record, applicant’s arguments are not yet found persuasive, but the examiner is open to further discussion via interview if of value to applicant.  Thus, it would have been prima facie obvious for one of ordinary skill in the heparin art to take the prior art combination teachings of Ruoslahti and Panitch and arrive at the instantly elected/claimed invention that alternative means such as linkers for conjugating heparin to peptides, including the 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654